Filed 2/24/22 P. v. Parish CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B312011
                                                                         (Super. Ct. No. 2020027525)
     Plaintiff and Appellant,                                                 (Ventura County)

v.

CALEB DANIEL PARISH,

     Defendant and Respondent.


      The People appeal an order dismissing this prosecution
against Caleb Daniel Parish, pursuant to Penal Code sections 654
and 1385 and Kellett v. Superior Court (Kellett) (1966) 63 Cal.2d
822, 827.1 We affirm.
      This appeal concerns successive prosecutions against
Parish for criminal offenses regarding identity theft and fraud
against multiple victims. Parish challenged the second
prosecution on Kellett grounds. The trial court agreed and
dismissed the prosecution, leading to the People’s appeal.


         1   All statutory references are to the Penal Code.
             FACTUAL AND PROCEDURAL HISTORY
        On March 25, 2020, Parish was arrested and later charged
by a four-count felony complaint with identity theft regarding
victim John P., false personification of John P., grand theft from
Furniture City, and misdemeanor identity theft regarding
John P. (§§ 530.5, subd. (a), 529, 487, subd. (a), 530.5, subd.
(c)(1).) The prosecution was numbered Case No. 2020009833 (*33
or “the first case”). Evidence in the case was obtained through
execution of a March 25, 2020, search warrant of Parish’s
apartment, vehicle, computer, and cellular telephone. The
sheriff’s deputies executing the search warrant discovered checks
and identification in the names of other persons among Parish’s
property. Parish’s telephone was later analyzed and found to
contain identifying information regarding other people.
        Five months later, Parish pleaded guilty to identity theft
regarding John P. (count 1), and grand theft of property
belonging to Furniture City (count 3). (§§ 530.5, subd. (a), 487,
subd. (a).) Parish accepted a plea agreement of 120 days of
confinement and 36 months of formal probation. Sentencing was
scheduled for September 24, 2020, which was six months
following Parish’s arrest. Outside the courthouse on that day and
prior to sentencing, however, Parish was again arrested and later
charged by felony complaint with possession of personal
identifying information of more than 10 people, and four counts of
identity theft of victim V.U. (§ 530.5, subds. (a), (c)(3).) This
prosecution is the present case, Case No. 2020027525 (*25 or “the
present case”).
        Parish filed a motion to dismiss the present case on Kellett
grounds. The trial court agreed and stated that the second
prosecution violated “the spirit” of Kellett. The court reasoned




                                 2
that had the prosecutor amended the charges in the first case to
add the counts pertaining to victim V.U., Parish would not have
pleaded guilty (“it would have affected his decision”).
       The People appeal and contend that Kellett does not apply
where the offenses are committed at separate times and locations
or where the evidence required to prove the offenses differs.
(People v. Ochoa (2016) 248 Cal.App.4th 15, 32, 36.)
                           DISCUSSION
       The People argue that the trial court improperly dismissed
the four counts pertaining to victim V.U. because they involve
separate conduct within the meaning of section 654 and Kellett.
The People assert that the criminal offenses against John P. and
those against V.U. were committed at different times and
different places. Several of the charged offenses involving V.U.
occurred in 2019, a year prior to execution of the search warrant.
       The Kellett rule requires the prosecution to prosecute all
offenses of which it is aware that arise from the same act or
course of conduct in a single proceeding. (People v. Lohbauer
(1981) 29 Cal.3d 364, 373; Kellett, supra, 63 Cal.2d 822, 827.) “A
defendant who blows up an airplane killing all on board or
commits an act that injures many persons is properly subject to
greater punishment than a defendant who kills or harms only a
single person. It does not follow, however, that such a defendant
should be liable to successive prosecutions. It would constitute
wholly unreasonable harassment in such circumstances to permit
trials seriatim until the prosecutor is satisfied with the
punishment imposed.” (Kellett, at pp. 825-826.) The trial court
determines the application of the Kellett rule on a case-by-case
basis. (People v. Britt (2004) 32 Cal.4th 944, 955, cited by People
v. Correa (2012) 54 Cal.4th 331.)




                                 3
       The trial court properly dismissed the four counts in the
Case No. *25 prosecution because, as the court impliedly found,
the prosecution involved the same course of conduct as in Case
No. *33. In each case, Parish fraudulently obtained credit in
another’s name based upon identity theft. (§ 530.5, subd. (a).)
Evidence of the offenses committed against victim V.U. was
obtained in part from the cellular telephone seized during
execution of the March 25, 2020, search warrant. The
prosecution investigator who testified at the preliminary
examination also stated that V.U.’s “items,” among those of many
other persons, were located in the residence during the March 25
search. The rule against multiple prosecutions is a procedural
safeguard against harassment. (Kellett, supra, 63 Cal.2d 822,
825-826 [the Kellett rule prevents harassment, avoids repetition
of evidence, and saves the state and defendant time and money].)
       “When, as here, the prosecution is or should be aware of
more than one offense in which the same act or course of conduct
plays a significant part, all such offenses must be prosecuted in a
single proceeding unless joinder is prohibited or severance
permitted for good cause. Failure to unite all such offenses will
result in a bar to subsequent prosecution of any offense omitted if
the initial proceedings culminate in either acquittal or conviction
and sentence.” (Kellett, supra, 63 Cal.2d 822, 827.)
                           DISPOSITION
       The order of dismissal is affirmed.
       NOT TO BE PUBLISHED.

                                     GILBERT, P. J.
We concur:
             PERREN, J.              TANGEMAN, J.




                                 4
                    Paul W. Baelly, Judge

               Superior Court County of Ventura

               ______________________________



     Erik Nasarenko, District Attorney, and W. Taylor Waters,
Deputy District Attorney, for Plaintiff and Appellant.
     Claudia Y. Bautista, Public Defender, and Thomas M.
Hartnett, Deputy, for Defendant and Respondent.




                              5